OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed, without costs, and complaint dismissed.
Upon the record presented, the plaintiff failed to establish by a preponderance of the evidence any negligence on the part of the defendant. Plaintiff did not demonstrate the absence of reasonable care in ascertaining the defect in the vehicle so as to render defendant liable for its employee’s alleged negligent misrepresentation (see, White v Guarente, 43 NY2d 356, 362-363; 24 NY Jur, Fraud and Deceit, § 153; 6B Warren, New York Negligence, Misrepresentation of Facts § 3.01).
Pino, P. J., Hirsch and Jones, JJ., concur.